Citation Nr: 1532448	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-04 117	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability. 

4.  Entitlement to a rating in excess of 10% for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1995 to November 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 10% for a left ankle disability and declined to reopen claims of service connection for low back and left knee disabilities.  A September 2010 rating decision assigned a temporary total rating for the service-connected left ankle disability from October 9, 2009, through December 31, 2009.  In April 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  The Veteran was then represented by the New York State Division of Veterans' Affairs.  She is now represented by Disabled American Veterans.

The RO has considered the Veteran's claim of service connection for a back disability as a claim to reopen.  However, in the year subsequent to the prior (January 2008) decision, new and material evidence in the matter was received.  In accordance with 38 C.F.R. § 3.156(b), the January 2008 rating decision did not become final, and the claim will be reviewed de novo.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, service connection for a left knee disability (on de novo review) and for a back disability, and the matter of the rating for a left ankle disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.
FINDINGS OF FACT

1.  An unappealed January 2008 rating decision denied the Veteran's claim of service connection for a bilateral knee disability based essentially on a finding that such disability was unrelated to her service.

2.  Evidence received since the January 2008 rating decision includes the assertion of a new (and plausible) secondary service connection theory of entitlement to service connection for a left knee disability that has not been adequately developed/adjudicated; relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim of service connection for a left knee disability, there is no reason to belabor the impact of the VCAA in this matter; any notice defect or duty to assist omission is harmless.  Whether the Veteran received adequate notice regarding this matter at the hearing before the undersigned is also rendered moot.




Legal Criteria, Factual Background, and Analysis 

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A January 2008 rating decision denied the Veteran's original claim of service connection for a bilateral knee disability based essentially on a finding that such disability was not shown to be related to service.  She did not appeal the decision, and new and material evidence was not received within the following year.  Accordingly, it became final.  38 U.S.C.A. § 7105.  She subsequently sought (initially) to reopen a claim of service connection for a left knee disability only.

Evidence of record at the time of the January 2008 rating decision included service treatment records (STRs), VA and private treatment records, and the Veteran's statement in support of her claim.

Evidence received since the January 2008 rating decision includes additional private and VA treatment records, VA examination reports, and the Veteran's statements alleging that her left knee disability is secondary to either her service-connected left ankle disability or her service-connected bilateral plantar fasciitis.  

On January 2013 VA joints examination, the Veteran reported that she has had bilateral knee pain for years, left worse than right.  X-rays showed mild degenerative changes.  Slight osteoarthritis of both knees and left meniscal tears were diagnosed.  The examiner opined that the Veteran's left knee disability is less likely due to or the result of her service-connected left ankle disability since she reported that her knee pain started in 2009 after a prolonged drive and because there was no history of trauma to the left knee.  The examiner observed that a painful left ankle would cause stress to the right knee, and not to the left knee, and opined that chronic degenerative changes and weight issues are the causes of the current left knee disability.  In a January 2013 addendum, the examiner noted a report in the Veteran's STRs indicating she claimed that her knees were not in proper alignment; that there were no complaints of pain or acute injuries throughout service; and that her recent complaints of knee pain began in 2008.  The examiner concluded that her left knee disability is less likely incurred in or cause by service as there is no relationship between her present knee condition and her complaint of nonalignment in service, and because of the intervening period between her complaints in service and postservice.  

The opinions by the VA examiner discuss the Veteran's diagnosed left knee osteoarthritis and do not address whether the left knee meniscal tear is related either to service or to a service-connected disability.  Further, in June 2015 written argument, the Veteran's representative argued that her left knee disability is secondary to her service-connected plantar fasciitis and left ankle disability.  

The Veteran's claims of secondary service connection present new and plausible theories of entitlement that have not been adequately developed or addressed.  As they are not inherently implausible, they must be addressed.  Accepted at face value, as required for the purpose of reopening, they present a factual basis that if fully substantiated may substantiate a claim of service connection.  Therefore, the claim of service connection for a left knee disability may be reopened.


ORDER

The appeal seeking to reopen a claim of service connection for a left knee disability is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to her claims.  

Service Connection for a Back Disability

On January 2013 VA back examination, a back strain was diagnosed. The Veteran reported that her back pain began bothering her during service after carrying heavy gear; the pain became worse during her pregnancies.  She reported daily back pain since 2009 following her left ankle surgery, secondary to instability.  The examiner noted the Veteran was obese, with increased lumbar lordosis and opined that the back disability is less likely related to her service-connected left ankle disability as there is no severe gait deviation or decrease in ankle range of motion that would cause increased stress to her low back.  Weight and poor muscle tone were identified as the causes of her current back symptoms.  In a January 2013 addendum, the examiner noted that the Veteran's complaints of back pain in service while she was pregnant were to be "expected in a 7-8 month pregnant female" and that there were no complaints of back pain prior to, or following, her pregnancy.  Because the current back complaints began in 2009, the examiner opined that they are unrelated to the complaints of back pain in service.

The Veteran's representative claims that her low back disability is secondary to her service-connected plantar fasciitis and left ankle disability.  The January 2013 VA examiner only addressed whether the back disability is related directly to service or is secondary to the service-connected left ankle disability.  An examination to secure a medical opinion regarding potential nexus to the service-connected plantar fasciitis is necessary.  

Service Connection for a Left Knee Disability

As noted above, on January 2013 VA examination, slight osteoarthritis of both knees and left meniscal tears were diagnosed.  The examiner's opinions addressed the osteoarthritis of the left knee, but and did not address whether the left knee meniscal tear may be related either to service or to a service-connected disability.   The Veteran's representative also claims that her left knee disability is secondary to her service-connected plantar fasciitis and left ankle disability.  Accordingly, the January 2013 VA examination report and addendum opinion are inadequate for rating purposes, and a remand to secure an adequate opinion is necessary.    

New and Material Evidence to Reopen a Claim of Service Connection for a Right Knee Disability

A May 2014 rating decision denied the Veteran's claim to reopen a claim of service connection for a right knee disability.  In June 2014, she submitted a notice of disagreement with that decision.  The AOJ has not issued a statement of the case (SOC) in this matter.  In such circumstances, the Board is required to remand the matter for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  [This matter is not now fully before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after the SOC is issued.]



Increased Rating for Left Ankle Disability

Regarding the rating for the left ankle disability, the Veteran was last afforded a VA examination to assess such disability in July 2010, following a left calcaneal osteotomy and lateral ankle ligament repair.   On subsequent VA examinations (with respect to other claims), the Veteran complained of increased symptoms, and in her April 2014 videoconference testimony, she reported increased pain and stiffness and limited motion following the 2009 surgery.  In light of the lengthy intervening period, and the allegation of worsening, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment she has received for the disabilities at issue (records of which are not already associated with the file), and to provide any releases necessary for VA to secure private records of such treatment or evaluation.  The AOJ should secure for the record complete clinical records of all such evaluations and treatment from all providers identified.

2. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of her low back and left knee disabilities, and in particular whether or not each is related to (was caused or aggravated by) her service-connected left ankle disability and/or plantar fasciitis, and to ascertain the current severity of her left ankle disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on interview and examination of the Veteran and review of her record, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each low back and left knee disability entity found.

(b) Identify the most likely etiology for each low back and left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that either was likely incurred in, or is directly related to, her service?  

(c) If a low back disability or left knee disability entity diagnosed is determined to not be related directly to service, is it at least as likely as not (a 50% or better probability) that such disability was (i) caused or (ii) aggravated by (increased in severity due to) her service-connected left ankle or bilateral plantar fasciitis disabilities?  The opinion must address aggravation.

(d) If the opinion is to the effect that the Veteran's left ankle disability and/or plantar fasciitis did not cause, but aggravated, a back or left knee disability, the examiner should specify, so far as is possible, the degree of each disability (pathology and/or impairment) resulting from such aggravation.

(e) The examiner should also assess the current severity of the Veteran's left ankle disability.  The examiner should note the ranges of ankle (and specifically whether any motion limitation is marked) and note all other symptoms and associated functional impairment, indicating whether there are further functional limitations due to pain, weakness, fatigue, and/or incoordination, and the impact the disability has on employability. 

The examiner must include rationale with all opinions.

3. The AOJ should review its determination on the claim to reopen a claim of service connection for a right knee disability and issue an appropriate SOC in the matter. The Veteran and her representative should be advised of the time limit for perfecting an appeal in this matter, and be afforded opportunity to do so.  If that occurs, this matter should also be returned to the Board for appellate review.

4. The AOJ should then review the record and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


